DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, in addressing the new limitation of “draping one or more tissue flaps over the open framework body” it is the examiner’s position that the while the prior art of Hermann or Gillespie do not explicitly disclose the step, it is not unreasonable to consider as a common procedure the surgeon closes a wound as such, since the tissue edges of an incision can be considered as “flaps” in giving the ordinary meaning of the term. However, alternatively the teaching of Bouman (Plastic Surgery, 1974) is used to address the step as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “shallow” in claim 32 is a relative term which renders the claim indefinite. The term “shallow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not evident how deep or what dimensions one would consider as “shallow” such that it is understood what length is sufficient so it can be considered a “shallow” cavity or space.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 1,2,4-6,8,9,11,21,23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2013/0289390) in view of Gillespie et al. (2010/022802) in view of Bouman (plastic surgery, 1974).  Hermann et al. disclose a method of treating cancer (paragraph 51) in a partial breast reconstruction (claim 32), the method comprising: placing an oncoplastic device within a cavity or space, the cavity or space formed by surgical removal of tissue (paragraph 70) wherein the oncoplastic device comprises a body including: it can be seen (Figs. 1A,1B,2,3,6,7) there is an open framework 10 with one or more framework elements to provide structural support to the tissue forming the cavity or space and allow seroma fluid to pass through the open framework (paragraph 80) so that the seroma fluid can promote tissue regrowth within the body of the oncoplastic device (paragraph 66) to at least partially reconstruct the breast. However, Hermann et al did not explicitly disclose the use of a therapeutic drug for treatment of cancer, or to improve tissue healing, or to prevent infection, or a combination thereof. Gillespie et al. teach (paragraph 491) the use of a combination of therapies to treat cancer with them being a therapeutic drug and radiation. It would have been obvious to one of ordinary skill in the art to additionally incorporate a therapeutic drug with the implant to treat cancer in the method of treating cancer with an implant and radiation by Herrmann et al. in order to effectively target and destroy the cells of the tumor tissue and site of repair. It is common practice that in a surgery in which an incision is made (since there is an incision made to place the implant, there is cut tissue) that the surgeon will draw together or pull over the site the tissue edges which can be construed as flaps. However, in the alternative Hermann in view of Gillespie did not explicitly state draping the one or more tissue flaps over the open framework body. Bouman teaches (abstract) tissue flaps are drawn over an implant or alternatively “draped” over the prosthesis. It would have been obvious to one of ordinary skill in the art to perform the step in the method of treating cancer in a breast reconstruction surgery to form one or more flaps in tissue surrounding the cavity or space and drape them over the prosthetic or the open framework body used by Hermann as modified with Gillespie such that the surgeon can properly stabilize the prosthesis or open framework within the tissue cavity. Regarding claim 2, Gillespie et al. also teach (paragraphs 476, 493) that the drug treatment can be established using discrete elements spaced about the open framework body. Regarding claim 4, the use of discrete elements and the particular arrangement of the configuration is not explicitly disclosed. However, it would have been obvious to one of ordinary skill in the art to asymmetrically space the discrete elements as taught by Gillespie incorporated with the implant of Hermann such that the surgeon or doctor appropriately targets the tissue areas of treatment desired to be provided with therapy. With respect to claims 5,6, 8 Hermann discloses (paragraphs 20,22) that there can be fiducial markers within the discrete elements that aid in clinical imaging. With respect to claim 9, Hermann does disclose (paragraph 66) securing tissue or attaching to the oncoplastic device. Regarding claim 11, Figs. 4A,B show haw the framework can be in a low profile. With respect to claim 21, Fig. 5 of Hermann shows an embodiment where it is configured such that after placement of the oncoplastic device, a height of the open framework body is substantially less than a width and a length of the open framework body. With respect to claim 23, Fig. 10B of Hermann shows there can be a plurality of framework elements. Regarding claim 24, Fig. 8B of Hermann et al. show a circular base element and other arcuate elements. With respect to claim 25, per the teaching of Bouman and what also can be construed inherent in the method of Hermann when implanting the open framework body, see i.e. Figs. 11,12 of Hermann that the surgeon is covering up the opening from the incision made to create a cavity formed by removing tissue or a tumor. The surgeon will inherently drape over the cut open tissue edges or flaps to close the wound, as no patient is going to be left with their incision left open such that the implant or prosthesis defined as an open framework can migrate out. Thus the anterior region of the open framework body will be covered. Regarding claim 26, Figs. 1A,1B of Hermann show a unitary framework of a spiral shape. 
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2013/0289390) in view of Gillespie et al. (2010/022802) and Bouman as applied to claim 2 above, and further in view of Cima et al. (2009/0149833). Hermann et al. in view of Gillespie at al. is explained supra. However, Hermann as modified by Gillespie and Bouman did not explicitly disclose the arrangement of the discrete elements about the body to be symmetric. Cima et al. teach (Fig. 4) that a drug can be placed in discrete (paragraph 79) elements (42a ,42b,42c) symmetrically spaced about the body of an implant to treat cancer, paragraph 103, it would have been obvious to one of ordinary skill in the art to symmetrically space discrete elements having a drug about an implant as taught by Cima et al in the method of treating breast cancer by Hermann et al as modified with Gillespie et al. and Bouman such that the treatment can be uniformly established about the tissue site.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2013/0289390) in view of Gillespie et al. (2010/022802) and Bouman as applied to claim 1 above, and further in view of Moses et al. (WO 2012/122215). Hermann et al. in view of Gillespie at al. is explained supra. However, Hermann as modified by Gillespie and Bouman did not explicitly disclose the one or more framework elements comprise a single, U-shaped element. Moses et al. teach that breast implants utilize a U-shaped element or construction (see Figs. 7A,7B)  such that it aids in support due to forces acting thereon (i.e. gravity). It would have been obvious to one of ordinary skill in the art to consider the shape of the framework or support and use a U-shape as taught by Moses et al. in the method of treating a breast reconstruction patient by Herman in view of Gillespie and Bouman in order to properly provide the patient with sufficient support and contour as desired and needed. 
	Claim(s) 27-29,32,33 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Hermann et al. (2013/0289390) or, in the alternative, under 35 U.S.C. 103 as obvious over Bouman (plastic surgery, 1974). Hermann et al. disclose a method of treating cancer (paragraph 15) in a partial breast reconstruction, the method comprising: placing an oncoplastic device within a cavity or space, the cavity or space being formed by surgical removal of tissue of a breast (paragraph 46), the oncoplastic device comprising an open framework body (Figs. 1A,1B,2,3,6,7,8B,9B-D,10B-D) formed of a bioabsorbable material (paragraph 56). It is common practice that in a surgery in which an incision is made (since there is an incision made to place the implant, there is cut tissue) that the surgeon will draw together or pull over the site the tissue edges which can be construed as flaps. Thus, it can be construed that the method of repair of Hermann is forming one or more tissue flaps in tissue surrounding the cavity or space (see Figs. 11,12) showing an incision and there are flaps or edges of the cut tissue. Hermann et al. does state (paragraph 73) the wound is closed which inherently must be using the one or more tissue flaps or edge of tissue from the incision to place over the open body framework and additionally it can be considered while implanted within the body the open framework is allowing seroma fluid to pass through the open framework body so that the seroma fluid can promote tissue regrowth within the open framework body, paragraph 76. However, in the alternative Hermann et al. does not explicitly state “draping” the one or more tissue flaps over the open framework body; and restoring a contour of the breast by supporting the one or more tissue flaps with the open framework body. Bouman teaches (abstract) tissue flaps are drawn over an implant or alternatively “draped” over the prosthesis. It would have been obvious to one of ordinary skill in the art to perform the step in the method of treating cancer in a breast reconstruction surgery to form one or more flaps in tissue surrounding the cavity or space and drape them over the prosthetic or the open framework body used by Hermann et al. such that the surgeon can properly stabilize the prosthesis or open framework within the tissue cavity. With respect to claim 28, Hermann discloses the open framework body supports tissue defining the cavity or space within the open framework body, paragraphs 48,76 and claim 51 of publication. With respect to claim 29, Hermann does disclose (paragraph 66) securing tissue or attaching to the open framework body. With respect to claims 32,33 Fig. 5 of Hermann shows an embodiment where it is configured such that after placement of the oncoplastic device, a height of the open framework body is substantially less than a width and a length of the open framework body. Further it can be construed as best understood that a “shallow” cavity is formed and used as the surgeon will not remove more tissue than needed or only that is cancerous from the patient body. 
Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2013/0289390) in view of Bouman (plastic surgery, 1974) as applied to claim 27 above, and further in view of Gillespie et al. (2010/022802). Hermann et al. as modified by Bouman is explained supra. However, Hermann in view of Bouman did not explicitly state there is a therapeutic drug in the open framework body to provide cancer treatment. Gillespie et al. teach (paragraph 491) the use of a combination of therapies to treat cancer with them being a therapeutic drug and radiation. It would have been obvious to one of ordinary skill in the art to additionally incorporate a therapeutic drug with the open framework body to treat cancer in the method of treating cancer with an implant and radiation by Herrmann et al. in order to effectively target and destroy the cells of the tumor tissue and site of repair. Having drugs elute from a scaffold is well known in the therapeutic arts and use of implants as means of delivery.
	Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2013/0289390) in view of Bouman (plastic surgery, 1974) as applied to claim 27 above, and further in view of Rigotti et al. (EP 1997457). Hermann et al. as modified by Bouman is explained supra. However, Hermann in view of Bouman did not explicitly state forming the one or more tissue flaps in tissue surrounding the cavity or space comprises surgically dissecting breast tissue along the mastectomy plane. Rigotti et al. teach (paragraph 60) that an implant for breast reconstruction is implanted within tissue that has been dissected into layers and placed between layers or “flaps” of the tissue of the cavity. It would have been obvious to one of ordinary skill in the art to dissect tissue and place the implant between flaps of tissue as taught by Rigotti et al. in the method of treating a cancer patient by Hermann et al. as modified with Bouman such that the open framework body implant allows for new tissue growth and filling the void of the implant, see Rigotti paragraph 64.

Allowable Subject Matter
Claims 10,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799